Quinn, Chief. Judge
(concurring in part and dissenting in part):
Inadmissible evidence may prejudice an accused in regard to the sentence, even though there -is no  fair risk that it improperly influenced the findings of guilty. United States v. Fleming, 3 USCMA 461, 13 CMR 17. I agree with the majority that the accused was not harmed in connection with the findings, but I disagree with the majority’s fail*596ure to consider the effect of the inadmissible evidence on the sentence. True, the sentence adjudged by the court was modest for the offense for which the accused was convicted, but it is significant that it was the maximum the court could impose. See: United States v. Zimmerman, 1 USCMA 160, 163, 2 CMR 66. The convening authority reduced the sentence, but his action was based upon other considerations.
Accordingly, I would affirm the findings of guilty, but return the case to a board of review for determination of an appropriate sentence, in the light of our opinion. United States v. Lowe, 4 USCMA 654, 16 CMR 228; United States v. Redenius, 4 USCMA 161, 15 CMR 161.